Citation Nr: 0936857	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-34 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to June 1946 
and September 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2008 Order, the Court 
endorsed an April 2008 joint motion for remand, vacated the 
February 2007 Board decision that denied entitlement to a 
TDIU, and remanded the matter for compliance with the 
instructions in the joint motion.  In February 2009, the 
Board remanded this case to the Agency of Original 
Jurisdiction (AOJ).  It returns now for appellate 
consideration.

Previously, this matter came before the Board of Veterans' 
Appeals (Board) in February 2007 on appeal from a September 
2006 rating decision of the RO in Fort Harrison, Montana, 
which denied the Veteran's claim of entitlement to a TDIU.  

The Veteran testified before the undersigned at a May 2006 
hearing at the RO.  A transcript of this proceeding has been 
associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is service-connected for bilateral hearing 
loss, evaluated as 70 percent disabling, and tinnitus, 
evaluated as 10 percent disabling.  

2. The Veteran's service-connected disabilities alone are not 
of such severity as to preclude him from obtaining and 
retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a) and (b), 4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate his claim for a 
TDIU, to include an extraschedular evaluation, and of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  The Veteran was informed of the specific 
types of evidence he could submit, which would be pertinent 
to his claim, and advised that it was ultimately his 
responsibility to support the claim with appropriate 
evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  Subsequently, the Veteran's 
claim was readjudicated in a July 2009 and August 2009 
supplemental statements of the case (SSOCs).  Thus, there was 
no deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Social Security Administration has indicated 
that the Veteran has not filed for disability benefits.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a compensation and pension (C&P) 
examination by Micken Hearing in April 2009 to obtain an 
opinion as to the severity of his service-connected 
disabilities.  The Board finds this examination report to be 
comprehensive and sufficient in assessing the effect of the 
Veteran's service-connected disabilities on his 
employability.  In this regard, it is noted that the examiner 
reviewed the Veteran's claims file prior to the examination, 
and provided a summary of the relevant findings therein.  The 
opinion rendered by the examiner is supported by objective 
and clinical findings.  The Board, therefore, concludes that 
the May 2009 examination report is adequate upon which to 
base a decision in this case.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007)(when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. TDIU

The Veteran contends that his service-connected disabilities 
are of such severity that they render him unemployable and in 
turn entitle him to a TDIU.  For the reasons that follow, the 
Board concludes that a TDIU is not warranted.

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2008).  Substantially gainful employment is 
defined as work that is more than marginal and that permits 
the individual to earn a living wage.  Moore v. Derwinski, 1 
Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18.  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. §§ 3.341, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose, supra.

Here, the Veteran is service connected for bilateral hearing 
loss, evaluated as 70 percent disabling, and for tinnitus, 
evaluated as 10 percent disabling. The combined evaluation is 
70 percent, which satisfies the schedular criteria of 38 
C.F.R. § 4.16(a).

The question thus presented by the Veteran's appeal is 
whether he is unemployable by reason of his service-connected 
disabilities, considering his educational and occupational 
background.  Evidence on record indicates that the Veteran 
received a doctoral degree soon after military service and 
was a college professor from 1957 to 1984.  Thereafter, he 
worked as a fundraiser at the same college until January 
1986.

Records from Micken Hearing Services and Big Sky Ear, Nose, 
and Throat (it appears the RO referred the Veteran to this 
facility), dated from April 2002 to May 2006, collectively 
indicate that the Veteran has moderate to profound 
sensorineural hearing loss, and that he wears hearing aids.  
Word recognition was found to be fair for the right ear and 
poor for the left ear.  There is no suggestion in any of 
these records, however, that the Veteran is unemployable due 
to his bilateral hearing loss and tinnitus.

VA outpatient treatment records reflect that the Veteran also 
suffers from, among other things, hypertension, coronary 
artery disease, sleep apnea, degenerative joint disease of 
the knees, and gout.  There is also no suggestion in these 
records that the Veteran is unemployable due to his bilateral 
hearing loss and tinnitus.

In an October 2004 VA Form 21-2194 (request for employment 
information) received from the Veteran's last employer 
(college), the reasons listed for the Veteran's retirement 
were quadruple bi-pass surgery in November 1985, doctors 
appointments, and advancing hearing loss.  This form was 
filled out by a controller from the university.

In an October 2004 letter, the Veteran stated that he had 
heart surgery in November 1985 and at the same time received 
hearings aids.  He explained that he returned to work for a 
short period thereafter, but that his hearing as well as his 
stressful occupation continued to be problems, and that he 
retired in January 1986.

During the May 2006 Travel Board hearing, the Veteran 
testified that in social settings and the like he has trouble 
hearing, and that he has trouble hearing parts of almost 
every word spoken.  He related that he retired twenty years 
ago from the university and that he has not pursued 
employment since that time.  The Veteran's representative 
noted that recent medical evidence revealed that speech 
reception thresholds were severely reduced bilaterally and 
that word recognition was poor.

In a May 2008 letter, the Veteran stated that, at 85 and a 
half years of age, he was still somewhat "ambulatory" but 
with a very high percentage of hearing loss and vision type 
problems.  He also indicated that he took many pills every 
day, including aspirin, Allopurinol, Isorsobide, Lisinopril, 
Lovastatin, Magnesium, Metoprolel, Coudimin and, as needed, 
Nitroglycerin pills.  

A medical report from Micken Hearing shows that the Veteran 
was seen for an audiological evaluation in July 2008.  It was 
noted that the Veteran had difficulty hearing and 
understanding speech in all communicative situations, even 
with the use of hearing aids.  Pure tone test results 
revealed a severe to profound sensory hearing loss in the 
left ear and severe to profound mixed loss in the right ear, 
to include a slight conductive component over the primarily 
sensory loss in the right ear.  The examiner concluded that 
it was as likely as not that the Veteran would be unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected bilateral hearing loss and 
tinnitus.  

In an August 2008 letter, the Veteran's wife stated that the 
Veteran was having increasing difficulty participating in 
conversations and cannot "catch on" to speakers, meetings 
or group discussions.  She also attested that even with the 
most advanced equipment, the Veteran's hearing loss prevented 
him from obtaining or holding a job.  

In an August 2008 declaration, the Veteran stated that he was 
firmly convinced that his bilateral hearing loss alone 
prevented him from securing or following a substantially 
gainful occupation.  

A May 2009 medical report from Micken Hearing indicates that 
the Veteran was seen for a C&P examination in April 2009.  
The Veteran's claims file was available for review by the 
examiner.  It was noted that just prior to the appointment, 
the Veteran had seen an ENT specialist and had his ears 
cleaned.  An audiological evaluation revealed severe to 
profound sensory hearing loss in the left ear with a 
conductive component at 250 Hz and severe to profound mixed 
loss in the right ear with a conductive component through 
1000 Hz.  Word recognition was poor in the right ear and 
severely reduced in the left ear.  Middle ear immitance was 
abnormal bilaterally with stapedius reflexes absent in both 
ears.  Following the evaluation, the examiner gave the 
opinion that the Veteran's service-connected disabilities, 
alone, did not render him unemployable.  She explained that 
the opinion rendered one year ago was made on the basis of 
the Veteran's ability to be employed in the exact capacity 
that he was working in right before his retirement.  However, 
when considering his "educational and occupational 
background," it was certainly possible that someone with 
this degree of hearing loss could perform meaningful and 
reasonably compensable work.  The examiner gave the example 
of two of her patients with severe to profound bilateral 
hearing losses who owned and operated their own financial 
services businesses; one required the use of assistive 
devices, but both were able to communicate and counsel their 
clients effectively.  Regarding the Veteran's situation, the 
examiner explained that although teaching and fundraising 
would be quite difficult, his educational and occupational 
background would allow him to undertake other roles such as 
consulting or other activities that might involve more one-
on-one communication and/or the use of assistive devices.  

In June 2009, the Veteran's representative submitted a 
memorandum from A.M. Gordon, MD, MPH, a "medical 
consultant" apparently employed by The American Legion.  In 
this memorandum (written on The American Legion letterhead), 
Dr. Gordon indicated that she reviewed the Veteran's claims 
file and pertinent medical records.  Based on her review of 
the medical evidence of record, Dr. Gordon opined that, given 
the degree of impairment, it was more likely than not that 
the Veteran would not be able to engage in any type of 
employment consistent with his educational background and 
employment history, and would therefore not be able to earn a 
livelihood with earnings common to his occupation as a 
professor.  Dr. Gordon also gave the opinion that it was more 
likely than not that the other co-morbid conditions, 
including cardiovascular disease, were not significant 
contributing factors to the Veteran's inability to engage in 
substantially gainful employment.  She further stated that in 
light of his educational and occupational background, the 
Veteran would be considered unemployable for any occupation 
in the national economy because of his service-connected 
hearing disability.

Following a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a TDIU.  While the Board acknowledges 
that the Veteran has problems with his bilateral hearing loss 
and tinnitus, this fact is reflected in the current 70 
percent rating.  It is significant to point out that the 
percentage ratings contained in the VA Rating Schedule 
represent, as far as can practically be determined, the 
average impairment in earning capacity resulting from such 
disease or injury and their residual conditions in civilian 
occupations.  38 U.S.C.A. §  1155; 38 C.F.R. § 4.1.

In this case, the Veteran's ability to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities alone was assessed in the July 2008 
audiological evaluation report, May 2009 C&P examination 
report, and June 2009 memorandum from The American Legion's 
medical consultant.  As previously discussed, although the 
July 2008 audiological evaluation report stated that it was 
as likely as not that the Veteran would be unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected bilateral hearing loss and tinnitus, 
the same audiologist later clarified in the May 2009 C&P 
examination report that such an opinion had been based on the 
Veteran's ability to be employed in the exact capacity that 
he had been working in right before his retirement.  She 
opined that, when accounting for the Veteran's educational 
and occupational background, it was certainly possible that 
someone with his degree of hearing loss could perform 
meaningful and reasonably compensable work.  On the contrary, 
in the June 2009 memorandum, Dr. Gordon gave the opinion that 
it was more likely than not that the Veteran would not be 
able to engage in any type of employment consistent with his 
educational background and employment history, and would 
therefore not be able to earn a livelihood with earnings 
common to his occupation as a professor.  

After weighing the evidence, the Board finds the May 2009 C&P 
examination report to be more probative than Dr. Gordon's 
June 2009 memorandum.  Significantly, in the May 2009 report, 
the examiner cites, as an example, two of her other patients 
with severe to profound hearing lose who are able to 
communicate and counsel their clients effectively in the 
course of operating their own businesses, thereby indicating 
that such a degree of hearing loss alone does not preclude an 
individual from securing or following a substantially gainful 
occupation.  The Board also notes that the opinion expressed 
in the June 2009 memorandum appeared to premised on the 
Veteran's ability to engage in employment that would enable 
him to earn a livelihood with earnings common to his 
occupation as a professor, rather than his ability to secure 
or follow a substantially gainful occupation, i.e., work that 
is more than marginal and that permits the individual to earn 
a living wage.  See Moore, supra.  It is noteworthy that 
Micken Hearing has been treating the Veteran for audiological 
evaluations and hearing aid services since 1984.  See Micken 
Hearing audiological evaluation report, July 2008.  Moreover, 
the May 2009 C&P examination included an audiological 
evaluation of the Veteran, whereas the June 2009 memorandum 
was rendered based solely on a review of the claims file.

While the Board does not doubt that the Veteran's service-
connected disabilities have some effect on his employability, 
the Board finds that to the extent that the Veteran may be 
unemployable, such unemployability is in part attributable to 
his nonservice-connected disabilities.  The form filled out 
by the Veteran's employer, noted above, indicates that the 
Veteran retired due to quadruple bi-pass surgery, doctors 
appointments, and advancing hearing loss.  However, there is 
no indication that his bilateral hearing loss or tinnitus, 
alone or separately, caused him to retire in 1986 (and, as an 
aside, even if it did suggest this, it would still not be 
medical evidence that he is unable to currently secure 
employment due to service-connected hearing problems).  See 
38 C.F.R. § 4.14.  Rather, his heart problems, specifically, 
"heart malfunction" and "four bypass heart surgery," were 
also a factor.  See Veteran's statement, May 2008.  In this 
regard, the Board notes that the Veteran is not service-
connected for coronary artery disease or any other heart 
problems.  See RO rating decision, March 2005.  In addition 
to hearing loss and heart problems, the Veteran has also 
indicated that he has "vision type" problems, that he takes 
a number of different medications, and that he remains 
somewhat "ambulatory."  These findings, viewed in 
conjunction with the other evidence of record, suggest that 
any hindrance on the Veteran's ability to secure or follow a 
substantially gainful occupation is due not solely to his 
bilateral hearing loss and tinnitus, but to his other medical 
conditions as well.  See Hatlestad, supra.  Although the June 
2009 memorandum from Dr. Gordon opined that the Veteran's 
other co-morbid conditions, including cardiovascular disease, 
were not significant contributing factors to the Veteran's 
unemployability, the evidence discussed above suggests 
otherwise.

Taking into account all of the relevant evidence of record, 
the Board finds that there is no evidence of unusual or 
exceptional circumstances to warrant a total disability 
rating based on the Veteran's service-connected disabilities 
alone.  As previously noted, the Veteran has a doctoral 
degree and was employed as a college professor and fundraiser 
prior to his retirement in 1986.  While the Veteran is firmly 
convinced that his bilateral hearing loss alone prevents him 
from securing or following a substantially gainful 
occupation, and his wife also states that his hearing loss 
prevents him from obtaining or holding a job, there is no 
indication that he has in fact been unable to secure 
employment due his service-connected disabilities.  Indeed, 
the Veteran testified at the May 2006 Travel Board hearing 
that he has not made any efforts to attain employment since 
his retirement.  At any rate, the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose, supra.  To the extent that the 
Veteran claims that his disabilities have indeed rendered him 
unable to secure employment, it is pointed out that as a 
layperson, he is unable to provide competent testimony as to 
matters which require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  As discussed 
above, the Board has determined in this case that the medical 
evidence weighs against a finding that the Veteran is unable 
to secure or follow a substantially gainful occupation.  The 
most probative evidence of record, the May 2009 C&P 
examination report, specifically notes that although teaching 
and fundraising would be quite difficult, the Veteran's 
educational and occupational background would allow him to 
undertake other roles such as consulting or other activities 
that might involve more one-on-one communication and/or the 
use of assistive devices.  The Board therefore finds that the 
issue of the Veteran's entitlement to TDIU does not warrant 
referral to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
4.16(b).  See 38 C.F.R. §§ 3.321(b), 4.16(b) 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the Veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disabilities or 
that he is incapable of performing the mental and physical 
acts required by employment due solely to his service-
connected disabilities, even when his disabilities are 
assessed in the context of subjective factors such as his 
occupational background and level of education.  The Board 
concludes, therefore, that a TDIU is not warranted.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert, supra.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


